Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Ex Parte Billy Max Collins                            Appeal from the County Court of Hopkins
                                                       County, Texas (Tr. Ct. No. 5629-C).
 No. 06-15-00056-CR                                    Opinion delivered by Chief Justice Morriss,
                                                       Justice Moseley and Justice Burgess
                                                       participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Billy Max Collins, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED JULY 24, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk